           Case 2:19-cv-01266-WBS-EFB Document 5 Filed 08/23/19 Page 1 of 3


1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7    abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                         UNITED STATES DISTRICT COURT
10
                        EASTERN DISTRICT OF CALIFORNIA
11

12   RICHARD WINTERS JR.,                          )   Case No.
13
     individually and on behalf of all others      )
     similarly situated,                           )   2:19-cv-01266-WBS-EFB
14   Plaintiff,                                    )
15                                                 )   VOLUNTARY NOTICE OF
     vs.                                           )   DISMISSAL OF ACTION OF THE
16
                                                   )   INDIVIDUAL CLAIMS
17   PARAMOUNT EQUITY                              )   WITH PREJUDICE AND THE
     MORTGAGE, LLC d/b/a                           )   PUTATIVE CLASS CLAIMS
18
     LOANPAL; DOES 1 through 10,                   )   WITHOUT PREJUDICE
19   inclusive,                                    )
20   Defendant(s).                                 )
21

22         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
23
     Civil Procedure 41(a)(1), hereby voluntarily dismisses the entire case with
24

25   prejudice as to all of their individual claims and without prejudice as to the claims
26
     of any putative class member. Defendant has neither answered Plaintiff’s
27

28




                                        Notice of Dismissal - 1
           Case 2:19-cv-01266-WBS-EFB Document 5 Filed 08/23/19 Page 2 of 3


1    Complaint, nor filed a motion for summary judgment. Accordingly, this matter
2
     may be dismissed with prejudice and without an Order of the Court.
3

4          RESPECTFULLY SUBMITTED this August 23, 2019.
5

6
                             By:
7
                                                  /s/Adrian R. Bacon
8                                                   Adrian R. Bacon ESQ.
                                              Law Offices of Todd M. Friedman,P.C.
9
                                                   Attorney For Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
           Case 2:19-cv-01266-WBS-EFB Document 5 Filed 08/23/19 Page 3 of 3


1
     CERTIFICATE OF SERVICE
2
     Filed electronically on August 23, 2019 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on August 23, 2019 to:
6

7    To the Honorable Court, all parties and their Counsel of Record
8

9                                                      By: /s/Adrian R. Bacon
                                                        Adrian R. Bacon ESQ.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 3
